Citation Nr: 1726794	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-00 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine disability; evaluated as 10 percent disabling prior to September 1, 2015, 50 percent disabling from September 1, 2015, to July 17, 2016; and 50 percent disabling since July 18, 2016 (excluding a period of temporary total disability from November 26, 2014 to August 31, 2015).

2.  Entitlement to a rating in excess of 20 percent for neurological impairments associated with lumbar spine disability (currently described as left leg and hip radiculopathy).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to June 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which increased the rating for service-connected lumbar spine disability to 10 percent, effective June 21, 2011.

The Veteran testified at a hearing before the undersigned in January 2015.

In March 2015, the Board remanded this matter for further development.

In a July 2015 rating decision, the RO granted a temporary evaluation of 100 percent for lumbar spine disability from November 26, 2014 to May 31, 2015.  In an August 2016 rating decision, the Appeals Management Center granted a temporary evaluation of 100 percent for lumbar spine disability from June 1, 2015, a 50 percent evaluation from September 1, 2015, and a 40 percent evaluation from July 18, 2016.

During the pendency of the appeal, in a November 2015 rating decision, the RO granted service connection for left leg and hip radiculopathy, as related to the service-connected lumbar spine disability, and assigned a 20 percent rating, effective June 21, 2011 (the date of the Veteran's claim for an increased rating for his lumbar spine disability).  The Veteran filed a notice of disagreement with the assigned rating.  The Board has recharacterized the issue as described above, and finds that the issue is part and parcel of the Veteran's claim for higher ratings for his lumbar spine disability.

The issue of entitlement to a higher rating for neurological impairments associated with lumbar spine disability (currently described as left leg and hip radiculopathy) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From June 21, 2011 to November 25, 2014, the Veteran had thoracolumbar spine motion of 30 degrees or less; without unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during any 12-month period.

2.  From September 1, 2015 to July 17, 2016, the Veteran had unfavorable ankylosis of the entire thoracolumbar spine; but not unfavorable ankylosis of the entire spine or incapacitating attacks having a total duration of at least 6 weeks during any 12-month period.

3.  From July 18, 2016 forward, the Veteran had thoracolumbar spine motion of 30 degrees or less; without unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during any 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but no higher, for service-connected lumbar spine disability, were met from June 21, 2011 to November 25, 2014.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

2.  The criteria for a rating in excess of 50 percent for service-connected lumbar spine disability were not met during any period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

3.  The criteria for a rating in excess of 40 percent for service-connected lumbar spine disability have not been met during the period beginning July 18, 2016. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

However, painful motion without actual functional impairment could not service as the basis for an evaluation in excess of the minimal compensable rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In Correia v. McDonald, 28 Vet. App. 158 (2016) the Court held that the provisions of 38 C.F.R. § 4.59 require certain findings in VA examinations for joints evaluated on the basis of limitation of motion.  However, the Court has subsequently held that 38 C.F.R. § 4.59 would not apply where, as in this case, the disability is already rated at at least the minimum compensable level for limitation of motion.  Vilfranc v. McDonald, 28 Vet. App. 357, 361 (2017).

The Veteran is currently service connected for lumbar spine disability, rated 10 percent disabling prior to September 1, 2015, 50 percent disabling as of September 1, 2015, and 40 percent disabling as of July 18, 2016 (with a period of temporary total disability from November 26, 2014 to August 31, 2015, which is excluded from consideration in this decision).  The Veteran's lumbar spine disability is rated under Diagnostic Code (DC) 5239 until November 26, 2014, and under DC 5243 from September 1, 2015.  

Spine disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever would result in a higher rating.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  Id., Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  Id., Note (1).

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 20 percent rating is assigned when IVDS causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during a 12 month period; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during a 12 month period; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is defined by regulation as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

During a July 2011 VA contract examination, the Veteran reported constant moderate pain.  He also reported severe stiffness during flare-ups, which occurred 4 or 5 times a week for 10 to 15 minutes.  He said that he was unable to tie his shoes in the morning.  He also noted moderate weakness in his lower back that lasts for 10 minutes, every day, in which he stops what he is doing.  He further reported numbness.  

Sensory examination showed normal findings.  Range of motion examination showed flexion to 85 degrees, extension to 25 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, right rotation to 25 degrees, and left rotation to 30 degrees, with combined range of motion was 210 degrees.  After repetition, range of motion examination showed flexion to 80 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, and left rotation to 25 degrees, with combined range of motion of 190 degrees.  The examiner noted pain, fatigue, weakness, and lack of endurance on repetitive use, but did not opine as to the extent of additional functional limitation during flare-ups.  No abnormal gait or abnormal spinal contour due to muscle spasm or guarding were noted.  The VA examiner found no ankylosis of the thoracolumbar spine.

The Veteran underwent further VA examination in June 2015.  The June 2015 VA examiner noted that the Veteran underwent lumbar fusion in November 2014.  At the time of the VA examination, the Veteran reported daily flare-ups with loss of 75 percent of his motion.  Range of motion examination showed flexion from 15 to 40 degrees, extension from -15 to 5 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, right rotation to 10 degrees, and left rotation to 10 degrees.  

While repetitive use testing could not be conducted due to pain, the examiner was able to describe additional functional limitation due to pain, fatigue, weakness, and lack of endurance with repeated use over a period of time, as flexion from 15 to 25 degrees, extension from -15 to -5 degrees, right lateral flexion to 5 degrees, left lateral flexion to 5 degrees, right rotation to 5 degrees, and left rotation to 5 degrees.  The VA examiner noted that localized tenderness and guarding resulted in abnormal gait and abnormal spinal contour.  The VA examiner found unfavorable ankylosis of the entire thoracolumbar spine.  

The June 2015 VA examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  The June 2015 VA examiner noted that the Veteran reported that he experienced similar limitation of motion prior to his November 2014 surgery.  He also reported that bedrest was not prescribed since June 2011.

During the July 2016 VA examination, the Veteran reported difficulty bending and sitting and with prolonged standing and walking.  Range of motion examination showed flexion to 15 degrees, extension to 0 degrees, right lateral flexion to 10 degrees, left lateral flexion to 5 degrees, right rotation to 5 degrees, and left rotation to 10 degrees.  With repeated use over time, due to pain and lack of endurance, the Veteran's range of motion was additionally limited, with flexion to 10 degrees and extension to 0 degrees.  The VA examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  

A September 2016 VA treatment record notes that the Veteran is still employed full-time at Fed Ex.

Lumbar Spine Disability Rating

      From June 21, 2011 to November 25, 2014

As indicated, VA must consider functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the General Rating Formula for the spine.  See 38 C.F.R. §§ 4.40, 4.45, Deluca, supra; Johnson, supra. 

The July 2011 examination showed thoracolumbar flexion limited to 85 degrees and 80 degrees after repetition.  However, the examiner did not opine as to the extent of additional functional limitation during flare-ups, and the Veteran reported that he was unable to bend over to tie his shoes in the morning.  At the next VA examination, in June 2015, the examiner described functional limitation due to pain, fatigue, weakness, and lack of endurance that was much less than 30 degrees and the Veteran reported similar loss during flare ups; and that he had experienced similar limitation of motion prior to November 2014.  The June 2015 VA examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  

The Veteran's reports of symptomatology and functional limitations are competent and credible and consistent with the clinical evidence.  While the July 2011 thoracolumbar range of motion testing suggested a 10 percent rating for the Veteran's lumbar spine disability, evidence regarding additional functional impairment due to flare-ups sufficiently demonstrates that the Veteran's overall level of disability is commensurate with a 40 percent rating reflecting flexion at 30 degrees or less. 

However, the Board finds that the criteria for the next higher, 50 percent rating, under the General Rating Formula are not met from June 21, 2011 to November 25, 2014, as a 50 percent rating requires evidence showing unfavorable ankylosis of the entire thoracolumbar spine.  Examinations showed that the spine was not fixed in position and there is no other evidence of ankylosis.

The criteria for a higher rating for incapacitating episodes due to IVDS have also not been met from June 21, 2011 to November 25, 2014.  A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during a 12 month period, and the Veteran reported no bedrest prescribed at any time since June 2011.  See June 2015 VA Examination Report.

      From September 1, 2015 to July 17, 2016

Following a period of temporary total convalescence from November 26, 2014 to August 31, 2015, the Veteran's lumbar spine disability was rated 50 percent disabling from September 1, 2015 to July 17, 2016, for unfavorable ankylosis of the entire thoracolumbar spine.  See June 2015 VA Examination Report.

A 60 percent rating is potentially available for incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  The June 2015 VA examiner diagnosed IVDS, but the Veteran reported no bedrest prescribed at any time since June 2011 and the clinical record also shows not physician prescribed bedrest.  The July 2016 VA examiner also diagnosed IVDS, but noted that the Veteran had not had any incapacitating episodes of IVDS that required bedrest in the prior 12 months.  

In addition, the VA examiners found no unfavorable ankylosis of the entire spine as would be needed for a 100 percent rating under the General Rating Formula.  Accordingly, the preponderance of the evidence is against the assignment of a rating higher than 50 percent, from September 1, 2015 to July 17, 2016.

	From July 18, 2016

Beginning July 18, 2016, the Veteran is rated at 40 percent disabling under the General Rating Formula, for thoracolumbar forward flexion limited to 30 degrees or less.

However, a rating in excess of 40 percent is not warranted beginning July 18, 2016.  

The Board finds that the criteria for at least the next higher, 50 percent rating, under the General Rating Formula are not met beginning July 18, 2016, as a 50 percent rating requires evidence showing unfavorable ankylosis of the entire thoracolumbar spine.  The July 2016 VA examiner found no ankylosis of the spine at the time of examination.  

The criteria for a higher rating for incapacitating episodes due to IVDS have also not been met during the period beginning July 18, 2016.  The July 2016 VA examiner diagnosed the Veteran with IVDS, but noted that the Veteran had not had any incapacitating episodes of IVDS that required bedrest in the prior 12 months.  

Accordingly, the preponderance of the evidence is against the assignment of a rating higher than 40 percent, beginning July 18, 2016, for the Veteran's service-connected lumbar spine disability.



ORDER

A 40 percent rating, and no higher, is granted for lumbar spine disability from June 21, 2011 to November 25, 2014.

A rating in excess of 50 percent is denied for lumbar spine disability from September 1, 2015 to July 17, 2016.

A rating in excess of 40 percent is denied for lumbar spine disability beginning July 18, 2016.




REMAND

The Veteran is currently rated 20 percent disabling for left leg and hip radiculopathy, as part of the neurologic impairment associated with the back disability.  During the most recent VA examination, in July 2016, the examiner noted that the Veteran reported mild radicular intermittent pain in the right lower extremity.  The examiner noted some reduced strength in the right side hip flexion, knee extension, and ankle plantar flexion.  A straight leg test on the right lower extremity was negative for radiculopathy, and the examiner opined that the Veteran did not have radiculopathy of the right lower extremity.  However, VA treatment records from the months following the July 2016 VA examination suggest worsening of the Veteran's condition.  An August 2016 VA treatment record notes that the Veteran is having trouble with his left foot due to his sciatic nerve.  A September 2016 VA treatment record notes that the Veteran reported unbearable pain, including pain in his right and left lower back, a burning sensation in his left buttock radiating down his left leg into his left calf and left foot and toes.  The September 2016 VA treatment record notes that the Veteran could not wait until the end of November for his neurosurgery appointment because of the intensity of his pain.  Another September 2016 VA treatment record notes radiculopathy of the right lower extremity, with pain, numbness in all five toes, and loss of right patellar reflex.  In light of the suggestions of worsening, remand is appropriate to obtain a new VA examination to address the nature and severity of the Veteran's current neurological impairments associated with his service-connected lumbar spine disability.

In addition, a September 2016 VA treatment record notes a recent emergency room visit at the University Medical Center (UMC), and an appointment with Texas Tech University Health Services Center (TTUHSC) neurosurgery scheduled for October 2016.  VA treatment records also show that a nerve conduction test was scheduled at the VA for the end of October 2016.  Accordingly, the RO should obtain outstanding, relevant private and VA treatment records, including private treatment records from UMC and TTUHSC and VA treatment records from October 2016 to the present.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain records of the Veteran's treatment at UMC and TTUHSC as noted above.

2.  Obtain any additional VA treatment records, including those dated from October 2016 to the present.

3.  After associating any outstanding records with the claims file, afford the Veteran a VA examination to determine the current severity of his neurological impairments associated with lumbar spine disability.  

The Veteran's file must be reviewed by the examiner. 

4.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


